Citation Nr: 0030629	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-20 017	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to July 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
St. Paul, Minnesota, Regional Office (RO).  By a rating 
action of March 1997, the RO increased the evaluation for the 
veteran's service-connected schizophrenia from 10 percent to 
70 percent disabling, effective September 11, 1995.  A notice 
of disagreement (NOD) with the rating assigned was received 
in March 1997.  Thereafter, a rating action in April 1997 
confirmed the evaluation assigned to service-connected 
schizophrenia, and denied the claim for a total disability 
rating based on individual unemployability (TDIU).  A 
statement of the case (SOC) with respect to the issue of an 
increased rating for schizophrenia, was issued in April 1997.  
An NOD with respect to the denial of individual 
unemployability was received in May 1997.  The veteran's 
substantive appeal (VA Form 9), with respect to the increased 
rating for schizophrenia, was received in June 1997.  

Medical records from the Social Security Administration (SSA) 
were received in January 1998.  A VA compensation examination 
was conducted in April 1999.  A supplemental SOC, addressing 
the increased rating issue, was issued in December 1999.  An 
SOC, with respect to the TDIU claim, was issued in August 
2000.  A Statement of Accredited Representative (in lieu of 
VA Form 646), received in September 2000, will be construed 
by the Board as a substantive appeal with respect to the 
issue of TDIU.  Hence, the claim of entitlement to a total 
disability rating based on individual unemployability is 
perfected for appeal and merged into the pending action.  The 
appeal was received at the Board in October 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in November 2000.  


REMAND

The veteran contends, in essence, that he is entitled to an 
increased evaluation for the manifestations of his service-
connected schizophrenia.  He maintains that this disability 
is worse than currently evaluated, and of such severity as to 
preclude him from following or securing gainful employment.  
The veteran indicates that he suffers from paranoid 
ideations, especially regarding persons in positions of 
authority.  He has also reported problems caused by a lack of 
concentration and social withdrawal.  The veteran argues 
that, while he is currently employed on a part-time basis at 
Radio Shack, his employment is quite tenuous, because of his 
paranoia and difficulty relating to other employees and 
customers.  The veteran argues that his symptoms make 
effective employment impossible.  He asserts, in essence, 
that due to his service-connected schizophrenia, he is 
entitled to a total disability rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  

Upon reviewing the claims folder, the Board notes that a VA 
compensation examination in August 1996 found that the 
veteran was potentially suicidal; his Global Assessment of 
Functioning (GAF) score was reported to be 35 at that time.  
Subsequently, a VA hospital summary revealed that the veteran 
was discharged from an in-patient treatment program in 
September 1996; during his period of hospitalization, he 
expressed suicidal thoughts and was depressed.  His GAF score 
on admission was 40.  It was noted that the veteran had been 
forced to take a courier job in order to make ends meet, 
after a company with which he had a consulting contract for 
computer programming failed several months prior to his 
admission.  At discharge, it was noted that, although the 
veteran's depression had somewhat improved, it was clear that 
he had been significantly dysfunctional, especially when one 
took into account his educational background.  

An addendum to psychological testing, received in November 
1996, indicated that the veteran was determined to be 
unemployable.  It was reported that the veteran's thought 
disorder, autism, and introversiveness would prevent him from 
being able to tolerate almost any competitive employment.  It 
was recommended that the veteran pursue low-stress 
avocational activities such as volunteer work, or perhaps 
some part-time employment well beneath his educational 
attainments.  

At the time of the veteran's most recent VA examination in 
April 1999, the examiner observed that, despite being very 
intelligent, the veteran experienced difficulty keeping jobs 
because of his psychotic disorder, which intermittently 
caused him to become unemployed.  The examiner explained that 
the veteran had been in the computer field for about six 
years and, for the last ten months, he had been working for a 
consulting firm.  The examiner also reported that the veteran 
was doing computer software and had been moving into more of 
a training area.  The pertinent diagnosis was schizoaffective 
disorder, manifested by intermittent depression and elevated 
mood with auditory hallucinations and delusional thinking, 
marked by paranoid thinking.  The GAF score was 50; the 
veteran's principal stressor was reported to be switching to 
a new function at his job and trying to maintain jobs.  
Therefore, although the examination contained a GAF score, it 
does not clearly indicate what it means; further, the 
examiner failed to provide an opinion as to the affect of the 
veteran's schizophrenia on his ability to perform gainful 
employment.  

In light of the foregoing, the Board finds that the evidence 
is insufficient to render an opinion regarding the extent to 
which his schizophrenia currently impairs his ability to 
work.  Therefore, another psychiatric examination is 
necessary to ascertain which symptoms would be associated 
with the veteran's impairment, particularly his occupational 
impairment, from schizophrenia.  In addition, the Board 
observes a conflict in the current evidence related to the 
veteran's ability to engage in substantial employment.  
Although a psychologist reported that the veteran was 
unemployable, and the record indicates that the veteran is 
currently in receipt of Social Security disability benefits 
as a result of his schizophrenia, the VA examiner reported 
that the veteran was working.  Furthermore, it appears that 
the veteran is indeed working, albeit on a part-time basis.  

Central to the issue on appeal is the extent to which the 
veteran's PTSD has affected his ability to obtain and/or 
retain substantially gainful employment.  Although the 
veteran has supplied VA with some statements regarding his 
employment history, by means of the application for 
individual unemployability (VA Form 21-8940), it is the 
opinion of the Board that a VA social and industrial survey 
should be undertaken to clarify the veteran's occupational 
history and present employment situation, and to determine, 
as best as possible, the work impairment which he confronts 
as a result of the manifestations of his service-connected 
schizophrenia.  

VA has long recognized a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty 
to assist involves obtaining relevant medical reports, 
evaluations and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke v. 
Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  We are confident that, on remand, 
the RO will satisfy the obligations imposed by the new law 
and VBA guidance.

Accordingly, in order to ensure that VA has fully met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should request from the veteran the 
names and addresses of all medical care providers 
(VA and non-VA) who have treated him for his 
schizophrenia since August 1996, obtain copies of 
all pertinent records from the identified sources 
(those not already in the file), and associate 
them with the claims folder.  

2.  After the above medical records have been 
associated with the claims file, a VA social and 
industrial survey should be conducted in order to 
clarify the veteran's medical, social, 
educational, and employment history and 
capability.  The person conducting the survey 
should review the claims file prior to the 
survey.  The surveyer should elicit and set forth 
pertinent facts regarding the veteran's medical 
history, education, employment history, social 
adjustment, and current behavior and health.  The 
report of the survey should offer an assessment 
of the veteran's current functioning, and 
identify the conditions which limit his 
employment opportunities.  Any potential 
employment opportunities should be identified.  
If he is employed, the nature, stability, and 
"sheltered" status of his position should be 
described.  The claims file must be made 
available to the social worker in conjunction 
with the survey, as it contains important 
historical data.  

3.  Following completion of the foregoing, a VA 
psychiatric examination should be performed, in 
order to determine the severity of the veteran's 
service-connected schizophrenia.  The claims 
folder, to include a copy of this Remand, should 
be furnished to the examiner in conjunction with 
the examination.  All indicated tests should be 
performed.  The examiner is requested to provide 
an opinion as to the degree of social and 
industrial impairment caused by the service-
connected schizophrenia, and to provide detailed 
descriptions of the manifestations of the 
disorder, to enable the RO to evaluate the 
disability under the regulatory rating criteria.  
In addition, the examiner should assign a 
numerical score under the Global Assessment of 
Functioning (GAF) Scale and provide a definition 
of the score assigned as it pertains to the 
service-connected disorder.  The comments offered 
by the examining specialist should specifically 
reference a review of the veteran's complete 
medical records prior to the examination.  

4.  Thereafter, the RO must review the claims 
file and ensure that all development actions, 
including the social survey and psychiatric 
examination, have been conducted and completed in 
full.  If any development is incomplete, the RO 
should take appropriate corrective action.  38 
C.F.R. § 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.").  
See also Stegall v. West, 11 Vet.App. 268 (1998).  

5.  Finally, the RO should review all the 
evidence and readjudicate the veteran's claims 
for entitlement to an increased evaluation for 
schizophrenia, currently evaluated at 70 percent 
disabling, and entitlement to a total disability 
rating based upon individual unemployability.  
Because the veteran's claim for an increase was 
filed in October 1996, the evaluation should 
consider the provisions of 38 C.F.R. § 4.132, 
Code 9205, effective prior to November 7, 1996; 
and the provisions of 38 C.F.R. § 4.130, Code 
9205, effective as of November 7, 1996.  A rating 
should be assigned under the set of criteria that 
is to the advantage of the veteran.  See Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  

6.  If the decision remains adverse to the 
veteran, he should be provided a supplemental 
statement of the case which summarizes all 
pertinent evidence, all applicable law and 
regulations, including the changed criteria for 
psychiatric disorders, and reflects detailed 
reasons and bases for the decisions.  He should 
then be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


